 In the Matter of STANDARD OIL COMPANY OF NEW JERSEY, MARINEDEPARTMENTandEsso RADIO OFFICERS ASSOCIATIONIn the Matter of STANDARD OIL COMPANY OF NEw JERSEY, MARINEDEPARTMENTandCOMMERCIALTELEGRAPHERSUNION,MARINEDIVISION, A. F. OF L.Cases Nos. R-2771 and R-3772, respectivelyAMENDMENT TO DECISIONANDDIRECTION OF ELECTIONOctober17, 1941On September 24, 1941,the National Labor Relations Board,hereincalled the Board,issued a Decision and Direction of Election in theabove-entitled proceeding."The Board hereby amends said Decisionand Direction of Election by striking therefrom the following para-graph:We shall direct that this election be held as promptly as ispracticable after the date of this Direction under the directionand supervision of the Regional Director for the Second Regionwho shall determine in his discretion the exact time, place, andprocedurefor postingnotices of election and for balloting oneach vessel,provided,however,that each vessel be posted witha notice of election,a sample ballot,a list of employees eligibleto vote, and a notice of time and place when balloting will beconducted at least 48 hours in advance of said balloting.and substituting therefor the following paragraph :We shall direct that this election be held as promptly as ispracticable after the date of this Direction under the directionand supervision of the Regional Director for the Second Regionwho shall determine in her discretion the exact time, place, andprocedure for giving notice of election and for balloting on eachvessel,provided,however,that notice of election,a sample ballot,1 35 N. L. R. B., No. 166.36 N. L.R. B., No: 38.217 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDand a notice of time and place when balloting will be conductedshall be given each eligible voter at least 48 hours in advance ofsaid balloting by registered mail, return receipt requested.Mr. GERARD D. REILLY took no part in the consideration of theabove Amendment to Decision and Direction of Election.